 

Exhibit 10.29

 

*Portions of this exhibit marked [*] are requested to be treated confidentially.

 

PATENT LICENSE AGREEMENT

 

As of the EFFECTIVE DATE, Document Security Systems, Inc. (hereinafter “DSS”)
having a place of business at 200 Canal View Blvd., Suite 300, Rochester, NY
14623, and Intellectual Discovery Co. Ltd. (hereinafter “ID”), a Korean
corporation, having an address at 10 Golden Tower Bldg. #511 Samseong-ro,
Gangnam-gu, Seoul, 06158 Korea. DSS and ID (each individually, a “Party”, and
collectively, the “Parties”) hereby agree as follows:

 

DEFINITIONS

 

“Affiliate” of a Person means any other Person or entity that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Confidential Information” means (a) the contents, nature, conditions, results,
form, existence of, parties to and terms of this Agreement, (b) all
correspondence of a confidential nature relating to this Agreement that is
received by one Party the (“Receiving Party”) from the other Party the
(“Disclosing Party”), and (c) any trade secret, privileged or work product
information of Disclosing Party contained in the Prosecution History and Patent
Evaluation Files.

 

“EFFECTIVE DATE” means the later of the dates on which DSS and ID execute this
Agreement, as indicated on the signature page below.

 

“LICENSED PATENTS” means the U.S. and foreign patents, patent applications and
invention disclosures listed in Exhibit A, and, any reissues, reexaminations,
extensions, continuations, continuations-in-part, continuing patent
applications, and divisions thereof and foreign counterparts of the foregoing as
well as all rights therein provided by multinational treaties or conventions, if
any, including any and all family members (U.S. and foreign) and any and all
patents and pending applications containing a terminal disclaimer to any of the
PATENTS.

 

“LICENSED PRODUCTS” means products that are made or sold in any country in which
LICENSED PATENTS cover a feature that is contained within that product.

 

“LIMITED PERIOD” means the period commencing on the EFFECTIVE DATE and
continuing until February 15, 2019.

 

   

  

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

 

“Transmitted Copy” means a copy of this Agreement bearing a signature of a Party
that is reproduced or transmitted via email of a .pdf file, photocopy,
facsimile, or other process of complete and accurate reproduction and
transmission.

 

Agreement

 

1.01 Grant

 

ID grants to DSS under the LICENSED PATENTS, a worldwide, personal,
non-exclusive, and a non-transferable fully paid-up license to make, have made,
use, lease, offer to sell, sell, export, import or otherwise dispose of LICENSED
PRODUCTS.

 

1.02 Duration

 

All licenses granted herein under any LICENSED PATENTS shall be in effect from
the EFFECTIVE DATE until the earlier of (i) the end of the LIMITED PERIOD, or
(ii) the expiration of all LICENSED PATENTS during the LIMITED PERIOD.

 

1.03 Scope

 

Except for the express patent licenses, releases, covenants and rights granted
under this Agreement, no other licenses, releases, covenants, or any other
rights or immunities, whether express or implied, are granted hereunder under
any of the LICENSED PATENTS.

 

PAYMENT

 

2.01 Fixed Payment for Release and License

 

In consideration of the release and license granted hereunder by ID to DSS, DSS
shall pay a one time fully paid-up license fee to ID of one million five hundred
thousand United States Dollars (US $1,500,000.00). DSS shall pay the license fee
by wire transfer to the ID’s bank account listed below no later than five (5)
days following the EFFECTIVE DATE. If DSS fails to pay the license fee within
such timeframe, ID shall have the option to take back the granted licensing
right under the LICENSED PATENTS.

 

   

  

 

Bank Name: Woori Bank Sernreung Banking Center

Bank Address: 701-2, Yeoksam-dong, Gangnam-gu, Seoul, 135-080 Korea

Account name: Intellectual Discovery Co., Ltd

Account number: 1005-101-837280

SWIFT Code: HVBKKRSEXXX

 

RELEASES

 

3.01 Releases

 

In consideration of the payment set forth in section 2.01 and other good and
valuable consideration payable by DSS to ID, and subject to full receipt of such
payments, ID hereby releases DSS from any and all claims under the LICENSED
PATENTS that could be made by ID prior to the EFFECTIVE DATE for which the
rights and licenses expressly granted under this Agreement to DSS would be a
complete defense had this Agreement been in effect at the time such patent
infringement arose.

 

LIMITED ASSIGNABILITY

 

4.01 Limited Assignability

 

Notwithstanding the foregoing, this Agreement shall be assignable by DSS in
connection with a sale to, transfer to, merger, or acquisition of the business
or assets, or any portion thereof another entity. This Agreement is also
assignable by DSS to its designate subject to the written approval of ID. DSS
shall give a written notice to ID within thirty (30) days prior to such
assignment or transfer of this Agreement.

 

MISCELLANEOUS PROVISIONS

 

5.01 Confidentiality

 

Each Party, as Receiving Party, shall keep confidential the Confidential
Information of Disclosing Party and neither Party, as Receiving Party, shall now
or hereafter have the right to disclose such Confidential Information to any
third party except: (a) with the prior written consent of the Disclosing Party,
(b) as may be required by applicable law, regulation or order of a governmental
authority or court of competent jurisdiction, (c) in confidence to the
professional legal and financial counsel representing Receiving Party, or (d) in
confidence to any party covered by the releases, licenses or covenants granted
herein. Confidential Information shall not include any information that (i) has
become publicly available through no fault of Receiving Party, (ii) was
rightfully in Receiving Party’s possession before receipt from Disclosing Party;
(iii) becomes rightfully known to Receiving Party without obligations of
confidentiality from a source other than Disclosing Party that is not subject to
a duty of confidentiality with respect to such information; or (iv) is
independently developed by Receiving Party without any use of, access to or
reference to any Confidential Information of Disclosing Party. With respect to
the foregoing clause (b), Receiving Party shall, to the extent legally
permissible, provide Disclosing Party with prior written notice of such
applicable law, regulation or order and, at the request of Disclosing Party, use
reasonable efforts to limit the disclosure of the Confidential Information and
to obtain a protective order.

 

   

  

 

5.02 Addresses and Payments

 

(a)       Any notice or other communication hereunder is sufficiently given to
DSS when sent by overnight or certified mail addressed to:

 

Document Security Systems, Inc.

200 Canal View Blvd., Suite 300,

Rochester, NY 14623

Attn: General Counsel

 

(b)       Any notice or other communication hereunder will be sufficiently given
to ID when sent by overnight or certified mail addressed to:

 

Intellectual Discovery Co. Ltd.

10 Golden Tower Bldg. #511 Samseong-ro,

Gangnam-gu, Seoul, 06158 Korea

Attn : General Counsel

 

Changes in such addresses may be specified by written notice.

 

5.03 Taxes

 

ID shall bear all taxes, duties, levies and similar charges, however designated,
imposed as a result of the existence or operation of this Agreement, including
any net income tax imposed upon ID by any governmental entity. In the event that
such government entity imposes taxes on payments made by DSS hereunder and
requires DSS to withhold such net income tax from the payment, DSS may deduct
such tax from such payments. In such event, DSS shall promptly provide ID with
tax receipts or certifications issued by the relevant tax authorities so as to
enable ID to support a claim for credit against income taxes which may be
payable by ID in the Republic of Korea.

 

5.04 Governing Law and Jurisdiction

 

This Agreement will be interpreted, construed, and enforced in all respects in
accordance with the laws of the State of New York, without reference to its
choice of law principles to the contrary. ALL DISPUTES AND LITIGATION ARISING
OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING MATTERS CONNECTED WITH ITS
PERFORMANCE, ARE SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE
COURTS OF THE STATE OF NEW YORK LOCATED IN MANHATTAN, NEW YORK. EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS AND
IRREVOCABLY WAIVES ALL OBJECTIONS TO SUCH VENUE.

 

   

  

 

5.05 Waiver

 

The waiver by either Party of a breach or default of any provision of this
Agreement by the other Party will not be construed as a waiver of any succeeding
breach of the same or any other provision, nor will any delay or omission on the
part of either Party to exercise or avail itself of any right, power or
privilege that it has or may have hereunder operate as a waiver of any right,
power or privilege of such Party.

 

5.06 Severability

 

If any provision of this Agreement is found to be invalid or unenforceable for
any reason, then such provision will be modified to reflect the Parties’
intention. All remaining provisions of this Agreement will remain in full force
and effect.

 

5.07 Publicity

 

Notwithstanding the foregoing, neither Party shall, without the prior written
approval of the other Party, (a) advertise or otherwise publicize, in a press
release or otherwise, the terms of this Agreement or any other aspect of the
relationship between the Parties under this Agreement. For the avoidance of
doubt, each of the Parties acknowledges and agrees that (a) the recording of the
Executed Assignment by or on behalf of DSS or (b) disclosure of this Agreement
in order to comply with applicable securities laws shall not constitute a breach
of this Agreement by DSS.

 

5.08 Construction

 

The section headings in this Agreement are for convenience of reference only,
will not be deemed to be a part of this Agreement, and will not be referred to
in connection with the construction or interpretation of this Agreement. Any
rule of construction to the effect that ambiguities are to be resolved against
the drafting Party will not be applied in the construction or interpretation of
this Agreement.

 

5.09 Integration

 

This Agreement sets forth the entire agreement and understanding between the
Parties as to the subject matter hereof and merges all prior discussions and
agreements between them. Neither of the Parties shall be bound by any
modifications, warranties, understandings or representations with respect to
such subject matter other than as expressly provided herein, for example,
section 4.01 or in a writing signed with or subsequent to the EFFECTIVE DATE
hereof by an authorized representative of the Party to be bound thereby.

 

   

  

 

5.10 Counterparts and Facsimile or Electronic Copies

 

This Agreement may be executed on facsimile or electronically scanned copies in
any number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

5.11 No Admission

 

The Parties agree that this Agreement is not an admission by DSS (i) that it
does now infringe or has ever infringed any of the LICENSED PATENTS; and (ii)
that it has committed any act that would entitle ID, under the law of any
jurisdiction anywhere in the world, to any relief.

 

5.12 Disclaimer

 

ID DOES NOT MAKE ANY REPRESENTATIONS, EXTENDS ANY WARRANTIES OF ANY KIND,
ASSUMES ANY RESPONSIBILITY OR OBLIGATIONS WHATEVER, OR CONFERS ANY RIGHT BY
IMPLICATION, ESTOPPEL OR OTHERWISE, OTHER THAN THE LICENSES AND RIGHTS HEREIN
EXPRESSLY GRANTED.

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
in duplicate originals by its duly authorized representatives on the respective
dates entered below.

 

  INTELLECTUAL DISCOVERY CO. LTD.         By: /s/ Donghyun Shim   Name: Donghyun
Shim   Title: Executive Director   Date: November 8, 2016         DOCUMENT
SECURITY SYSTEMS, INC.         By: /s/ Jeffrey Ronaldi   Name: Jeffrey Ronaldi  
Title: Chief Executive Officer   Date: November 10, 2016

 

   

  

 

EXHIBIT A - Listed PATENTS

 

No.   Patent No.   Country   Status   Title   Application No.   Filing Date  
Issued Date [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*] [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

   

  

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 